Citation Nr: 0804499	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the injuries sustained on June 21, 1986 were 
incurred in the line of duty.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for scar tissue on the 
brain.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a left shoulder 
disability.

6.   Entitlement to service connection for a right knee 
disability.

7.   Entitlement to service connection for scars on the head 
and body.

8.   Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), depression, nerves, mood swings, and mental 
stress and memory loss.
9.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to June 
1988.  The record shows he served in the Reserves until 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an administrative decision rendered in April 
2003 and a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which injuries sustained on June 13, 
1986 were found to be not in the line of duty and due to the 
veteran's own willful misconduct, and in which service 
connection for a seizure disorder, scar tissue on the brain, 
headaches, a left shoulder condition, scars on the head and 
body, and PTSD (claimed as nerves, depression, mood swings, 
mental stress and memory loss) as residuals of the June 21, 
1986 accident were denied, and in which service connection a 
right knee disability and a right ankle disability were also 
denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.

The April 2003 administrative decision, and the veteran's 
statements, have identified the incident in which the veteran 
sustained head trauma as having occurred June 13, 1986.  
However, service medical records show that the veteran 
presented to emergency room following head trauma after 
falling from a truck on June 21, 1986.  It appears that the 
veteran mistakenly identified the day of the accident.

The issues on appeal have been recharacterized to reflect the 
veteran's claims as clarified by his December 2007 testimony, 
the date of accident as ascertained from the service medical 
records, and the procedural history in this case.

The issues of service connection for a seizure disorder, scar 
tissue on the brain, headaches, a left shoulder disability, a 
right knee disability, scars on the head and body, an 
acquired psychiatric disorder to include PTSD, depression, 
nerves, mood swings, mental stress, and memory loss, and a 
right ankle disability addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 21, 1986, while serving on active duty, the 
veteran sustained injuries including skull fracture, 
hematoma, and multiple abrasions, in a fall from the bed of a 
truck moving at 60-65 miles per hour. 

2.  Hospital records for emergency treatment immediately 
following the accident note that the veteran was admitted in 
an intoxicated condition, with a blood alcohol level of .223.

3.  There is no line of duty finding by the service 
department; military and civilian police reports of the 
incident have been destroyed; available service personnel 
records reflect that the veteran was not charged with any 
offense, and suffered no lost time as a result of this 
incident.

4.  There is no evidence that the veteran's June 21, 1986 
fall from the truck was proximately caused by abuse of 
alcohol or the result of his own willful misconduct.


CONCLUSION OF LAW

The injuries sustained on June 21, 1986 were incurred in the 
line of duty.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome to the veteran's claim, no 
conceivable prejudice to the veteran could result from this 
adjudication, regardless of whether the veteran received 
proper notice and assistance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The veteran testified that while on active duty, he attended 
a Command-sponsored party.  He said that he drove to the 
party with another soldier on their motorcycles.  He admitted 
that he had too much to drink, but testified that he 
recognized this and so declined to drive his motorcycle home.  
He was then ordered to return to base in a privately-owned 
truck, driven by another soldier who also attended the party.  
The veteran testified he was ordered to get into the back of 
the truck with others.  He did so.  On the way back to base, 
the veteran fell out of the truck, sustaining multiple 
injuries.  The veteran testified that he did not know how 
this happened as he remembered nothing from the point of 
getting in the vehicle to the point he regained consciousness 
in the hospital.  There is no evidence of record that 
reflects how he fell out of the truck.

Following this incident, the veteran required nearly two 
months of medical treatment and convalescent leave.  He said 
he was ordered to return early from convalescent leave to 
participate in a line of duty investigation concerning the 
July 21, 1986 incident.  He testified that he was advised 
that if the accident was found to have been outside the line 
of duty, he could be charged for the medical expenses 
incurred in treating him, and that he could be discharged 
from active service.  

The veteran testified that he was never notified of the final 
disposition of the line of duty investigation, but he was not 
charged with his medical expenses, nor was any punitive 
action taken against him.  Rather, he was promoted to E3 and 
E4, and allowed to serve the remainder of his time.  The 
veteran did admit he was subsequently demoted back to E3 just 
prior to discharge, but that this was for a charge unrelated 
to the June 21, 1986 incident.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs. A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA. 38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).  There is no service department finding regarding 
line of duty of record.

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action. Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences. Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct. 
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death. 38 C.F.R. § 
3.1(n).

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct. However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. Although 
the consumption of alcohol, in and of itself, does not per se 
constitute willful misconduct, it does if it is later 
determined that it was the proximate cause of injury. Id.

The veteran's December 2007 testimony before the undersigned 
Veterans' Law Judge is deemed credible.  It is corroborated 
by the service medical and personnel records, and by the 
statements of his parents, who arrived at the hospital 
shortly after the veteran was admitted in 1986.

In pertinent part, service personnel records show no punitive 
action was taken as a result of the June 21, 1986 accident.  
The veteran was promoted to E3 in September 1986, just after 
the accident, and then to E4 in November 1987.  He was 
demoted to E3 in May 1988, just prior to his discharge.  The 
veteran's explanation during the hearing was that he fell in 
with the wrong crowd.  The details of the Article 15 
proceedings are marked "restricted fiche," but there is no 
indication in the record that this was related to the June 
1986 accident.  Nor may it be presumed to be.  First, the 
reduction occurred nearly two years following the June 1986 
accident and second, it was preceded by two separate 
promotions.  Moreover, the veteran's report of discharge 
shows that he was discharged honorably in 1988-two years 
following the 1986 accident, with no time lost.  

The veteran concedes that he was drinking at the party and 
that he felt he had had too much alcohol to safely drive his 
own vehicle.  Therefore, he declined to drive himself home.  
Medical records concur, showing his blood alcohol level at 
the time of admission to military emergency facilities at 
.223.  Furthermore, all available medical records corroborate 
the veteran's report that his injuries resulted in the fall 
from a moving vehicle, a truck, which was moving at a speed 
of 60-65 miles per hour at the time the veteran fell.

Multiple attempts have been made to obtain line of duty 
findings, as well as civilian and military police reports in 
this case, to no avail.  Nonetheless, it can be gleaned from 
available service personnel records that the veteran was not 
charged with any offense or misconduct at the time of this 
incident.  There is no evidence of reduction in rank, fines, 
forfeiture of pain or any other judicial or nonjudicial 
punishment rendered as a result of this incident.  And, while 
service medical records show the veteran had a total of 52 
sick days as a result of this incident, his report of 
discharge shows that he was discharged honorably with no lost 
time, as noted above.  Moreover, service personnel records 
show he was allowed to enlist in the active reserve, despite 
an RE-3C re-enlistment code. 

The evidence simply does not establish that the veteran's 
June 21, 1986 fall was the proximate and immediate cause, or 
otherwise the result, of the veteran's intoxication from 
alcohol.  Nor does the evidence establish that the June 21, 
1986 fall was the result of any willful misconduct on the 
veteran's part.

Absent such evidence, it cannot be found that the injuries 
the veteran sustained on June 21, 1986 were not incurred in 
the line of duty.  


ORDER

The June 21, 1986 fall from a truck in which the veteran 
sustained injuries including a fractured skull, hematoma, and 
abrasions to his body was incurred in the line of duty.


REMAND

The veteran avers that he suffers residuals from the June 21, 
1986 fall including a seizure disorder, scar tissue on the 
brain, headaches, memory loss, a left shoulder disability, 
and scars on the head and body.  He further alleges that he 
now manifests and acquired psychiatric disorder, to include 
PTSD, depression, nerves, mood swings, and mental stress, as 
a result of the June 21, 1986 accident.  Finally, he claims 
that he manifests right knee and right ankle disabilities 
that are the result of injuries he sustained to his right 
knee and right ankle during active service.

The veteran has not undergone VA examination to determine the 
nature, extent, and etiology of the residuals of his June 21, 
1986 fall-which, by this decision, has been determined to be 
within the line of duty.  In particular, it is noted that an 
August 2003 private evaluation contains an opinion that the 
veteran's current seizure disorder is related to an old head 
injury.  

Service medical records show injury to the right ankle, and 
the veteran's mother submitted a statement averring that her 
son told her of a right knee injury he sustained during basic 
training.  However, he completed his training without regard 
for the injury, even though he was in pain.  The veteran 
testified that he has experienced pain and difficulty with 
his right ankle continuously, and with his right knee 
intermittently, from his discharge from active service to the 
present.  Private medical records do show complaints of and 
treatment for right leg problems, particularly in the right 
ankle.

VA examinations are required in the present case to determine 
the nature, extent, and etiology of disabilities the veteran 
claims he manifests as a result of the June 21, 1986 
accident, or secondary to the inservice fall and residual 
injuries, and to determine the nature, extent, and etiology 
of his claimed right knee and right ankle disabilities. See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide all appropriate VCAA notice 
to the veteran.

2. Obtain any additional VA and non-VA 
post-service treatment records identified 
by the veteran, including any and all 
records of treatment from the VA Medical 
Center (VAMC) in Nashville, Tennessee, 
and any other VAMC the veteran may 
identify. Obtain authorization for the 
release of private medical records as 
appropriate.

3.  Following completion of items #1-2, 
schedule the veteran for examinations by 
the appropriate medical professionals to 
determine the nature, extent, and 
etiology of

(1) claimed residuals of the June 
21, 1986 fall and injuries, to 
include seizure disorder, scar 
tissue on brain, headaches, memory 
loss, left shoulder disability, and 
scars on head and body

(2) acquired psychiatric disorder to 
include PTSD, depression, nerves, 
mood swings, and mental stress 
claimed as secondary to the 
residuals of the June 2, 1986 fall 
and residual injuries, and

(3) right knee and right ankle 
disabilities.

All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review.

The examiners are asked to provide the 
following opinions:

(1)	is it at least as likely as not that 
any diagnosed pathology, including but 
not limited to the claimed seizure 
disorder, scar tissue on the brain, 
headaches, memory loss, left shoulder 
disability, and scars on the head and 
body are the are the residuals of the 
June 21, 1986 fall and injuries or, in 
the alternative had their onset during 
active service or are otherwise the 
result of the veteran's active service 
or any incident therein.
(2)	is it as least as likely as not that 
any acquired psychiatric pathology, to 
include PTSD, depression, nerves, 
mental stress, and mood swings are the 
result of the June 21, 1986 fall and 
residual injuries or, in the 
alternative had their onset during 
active service or are otherwise the 
result of the veteran's active service 
or any incident therein.

(3)	is it as least as likely as not that 
any right knee or right ankle 
pathology had its onset during active 
service or is the result of the 
veteran's active service or any 
incident therein.

The examiners must provide a complete 
rationale for all opinions expressed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for residuals of injuries sustained on 
June 21, 1986, to include a seizure 
disorder, scar tissue on the brain, 
headaches, a left shoulder disability, 
and scars on the head and body; an 
acquired psychiatric disorder to include 
PTSD, depression, nerves, mood swings, 
mental stress and memory loss as 
secondary to the 21, 1986 accident; and 
service connection for right knee and 
right ankle disabilities, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


